Citation Nr: 1512253	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  14-11 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury (TBI) residuals.

2.  Entitlement to a compensable evaluation for decompensated esotropia and esophoria, with double vision of bilateral eyes, status post motor vehicle accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1958 to May 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted the Veteran's claim for entitlement to service connection for TBI residuals and assigned a 10 percent evaluation and denied a compensable evaluation for service-connected decompensated esotropia and esophoria, with double vision of bilateral eyes.

A hearing was held on December 9, 2014, by means of video conferencing equipment with the appellant in Houston, Texas, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The current record before the Board consists of electronic files in the systems known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reasons for remand: To provide the Veteran with adequate VA examination and medical opinions and to refer an issue to the Under Secretary for Benefits or the Director of Compensation Service for consideration of assignment of an extraschedular evaluation.

The Veteran was provided with VA examination regarding his TBI residuals in June 2012.   It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons specified below, the Board finds the VA medical opinion provided to be inadequate.

Although the VA examiner considered the Veteran's description of his symptoms in providing opinions regarding the degree to which the TBI disability is manifested by facets of cognitive impairment, judgment, social interaction, orientation, motor activity, visual spatial orientation, subjective symptoms, neurobehavioral effects, communication, and consciousness, the VA examiner remarked on the examination report that the Veteran's claims file was not available for review.  Thus, medical records and lay statements chronicling the Veteran's manifestations over the course of the appeal period were not considered.  Additionally, although the examiner checked boxes indicating that the Veteran had visual impairment, headaches, dizziness, and mental disorder attributable to TBI, only a separate eye questionnaire was completed, and the indicated headache, ear conditions, and mental disorders questionnaires were not provided.  Diagnostic Code 8045 for residuals of TBI indicates that residuals with a distinct diagnosis that may be evaluated under another diagnostic code should be separately evaluated, and therefore, more information is needed regarding whether separate evaluations are warranted for such manifestations.  

On remand, the Veteran should be scheduled for an additional VA examination to assess the current severity of his TBI residuals, to include determining whether separate diagnoses exist which could be evaluated under their own diagnostic codes.

The Veteran was also provided with a VA eye examination in June 2012.  The VA eye examiner noted review of the Veteran's private medical records and diagnosed the Veteran with esotropia, diplopia, and preoperative cataracts.   The VA eye examiner did not address the Veteran's continuous complaints of uncontrollable eye movement, or discuss notations in the private treatment records indicating that the Veteran had nystagmus, to include an April 2012 University of Houston Neuro-Optometric Rehabilitation note describing nystagmus horizontal with primarily moderate amplitude and frequency.  On remand, the examiner should discuss the nature of the Veteran's eye movement, including review of any relevant medical or lay evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).

Regarding the Veteran's diplopia, the VA examiner noted that the diplopia was occasional, occurred intermittently throughout the day, and was not correctable with spectacle or prismatic correction.  On examination, diplopia was present in the following areas: central 20 degrees, and 21 to 30 degrees down and lateral.  The VA examiner noted that the Veteran's eye condition does impact his ability to work, and in the remarks section of the examination report, stated that the Veteran's double vision "occurs much of the time for this reason making ADL for sedentary employment including reading, and driving very challenging at best."

Diplopia is evaluated under 38 C.F.R. § 4.78, Diagnostic Code 6090.  For diplopia which is occasional, a noncompensable evaluation is warranted.  Although the VA examiner indicated that the Veteran's diplopia was occasional, he also commented that it occurs intermittently throughout the day and occurs much of the time, causing the Veteran significant functional impairment.  Because the Veteran's diplopia is not constant, a higher rating for diplopia is not available under the schedular criteria.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice, a determination to be made by the Under Secretary for Benefits or the Director of Compensation Service.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366, 1568 (Fed. Cir. 2009).  

In this case, the frequency and impact of the Veteran's diplopia are not contemplated by the rating code.  Although the Veteran's functional impairment from diplopia affecting the central 20 degrees and 21 degrees to 31 degrees down and lateral fields is not as severe as for an individual suffering constant diplopia in the same fields, his daily-experienced diplopia also occurs more frequently than that  considered by the phrase "occasional."   Furthermore, the case presents other indicia of an exceptional and unusual disability picture, including marked interference with employment.  As noted by the VA examiner, the Veteran's diplopia renders reading very difficult, and the Veteran testified at the Board hearing and submitted written statements that he lost several well-paying jobs, including roofing, painting, wallpapering, office works, etc... because he was unable to see clearly enough to do his work.

Based on the frequency and severity of the Veteran's symptoms, as well as their impact on his occupation, the Board concludes that the established schedular criteria is inadequate to describe the severity and symptoms of the claimant's diplopia and that the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment.  Accordingly, the Board concludes that this case warrants referral to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an award of an extra-schedular disability rating would be in the interest of justice in this case.  Thun v. Peake, 22 Vet. App. at 115-116, aff'd, Thun v. Shinseki, 572 F.3d at 1568.  Concerning this, the Board notes that it does not have the authority to assign an extraschedular rating in the first instance.  38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet.App. 88, 95 (1996); see Colayong v. West, 12 Vet.App. 524, 536-37 (1999); see Bagwell v. Derwinski, 9 Vet.App. 337, 339 (1996).  

Additionally, as the issue is being remanded for performance of an additional VA eye examination, prior to referring the matter to the Director of Compensation Service, the VA examiner should elicit a detailed description from the Veteran regarding the usual frequency and duration of his episodes of diplopia.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA eye examination with an appropriate medical specialist to evaluate his diplopia and any other eye disability related to his TBI.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, were reviewed in connection with this examination.  

The examination must be conducted following the protocol in VA's Disability Worksheet for VA Eye Examination.  All questions posed in the worksheets must be addressed by the examiner.  

The examiner is advised that the June 2012 VA examiner included findings of esotropia and preoperative cataracts, and the Veteran has made lay statements regarding uncontrollable eye movement, and private treatment records have noted nystagmus.

** The examiner should additionally discuss the frequency, duration, and functional impact of the Veteran's diplopia with as much specificity as possible.  For example, if the diplopia is found to occur intermittently throughout the day, please provide an estimate of how many times per day this occurs, and for how many minutes or hours each episode lasts.**

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, schedule the Veteran for a VA examination to evaluate the severity of his residuals of traumatic brain injury (TBI).  The examination should be performed by an appropriate clinician, such as a specialist in physiatry, neurology, neurosurgery, and/or psychiatry, who has training and experience with TBI.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, were reviewed in connection with this examination.  

To ensure that all medical findings are expressed in terms conforming to the schedular criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8045, the Board requests that the examination be completed in accordance with the post-October 23, 2008 C&P worksheet for evaluating TBI.

Accordingly, the examiner(s) should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the examination results and record review, the examiner(s) should provide an assessment of the current nature and severity of the Veteran's residuals of TBI.  The examiner is asked provide an assessment consistent with the schedular criteria for evaluating the residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The examiner is asked to specifically address the degree to which the service-connected TBI disability is manifested by facets of cognitive impairment including memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

Also, in making this assessment, the examiner is asked to specifically identify and evaluate any residual with a distinct diagnosis which may be evaluated under a separate diagnostic code.  The examiner's is advised that the June 2012 examiner indicated that the Veteran had headaches, dizziness, and mental disorder attributable to TBI.  The Veteran has also described gait incoordination and stumbling with his episodes of dizziness.  All necessary indicated questionnaires should also be completed. 
 
The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is essential that the examiner offer a detailed analysis for all conclusions and opinions reached, supported by specific references to the Veteran's claims file, including the post-service medical records and lay assertions made by the Veteran and others.

3.  After completing the aforementioned development, refer the Veteran's claim for entitlement to a compensable evaluation for decompensated esotropia and esophoria, with double vision of bilateral eyes, status post motor vehicle accident, currently evaluated as occasional diplopia with a noncompensable rating, to the Under Secretary for Benefits or the Director of Compensation Service for consideration of assignment of an extraschedular evaluation.

4.  After completing the above, and conducting any additional development deemed necessary, readjudicate the Veteran's claims for entitlement to an initial evaluation in excess of 10 percent for TBI residuals and entitlement to a compensable evaluation for decompensated esotropia and esophoria, with double vision of bilateral eyes, status post motor vehicle accident in light of all additional evidence received.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




